Case: 18-60857      Document: 00515190350         Page: 1    Date Filed: 11/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 18-60857                               FILED
                                  Summary Calendar                      November 7, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
DOMINGO RALIOS-LOPEZ,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 773 804


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Domingo Ralios-Lopez, a native and citizen of Guatemala, petitions for
review of the Board of Immigration Appeals’s (BIA) order dismissing his appeal
of the denial of his applications for asylum, withholding of removal, and
protection under the United Nations Convention against Torture (CAT).
Finding no error below, we deny the petition. See Lopez-Gomez v. Ashcroft, 263
F.3d 442, 444 (5th Cir. 2001).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60857    Document: 00515190350     Page: 2   Date Filed: 11/07/2019


                                 No. 18-60857

      Substantial evidence supports the BIA’s finding that Ralios-Lopez was
repeatedly assaulted by Guatemalan gang members because he refused to join
their drug selling operation, not due to his Quiché heritage. See id. The harm
visited upon Ralios-Lopez was thus “motivated solely by economic gain” and
not his race, religion, nationality, membership in a particular social group, or
political opinion. Garcia v. Holder, 756 F.3d 885, 889 (5th Cir. 2014); see
8 U.S.C. § 1158(b)(1)(B)(i); Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 352 (5th
Cir. 2002). The BIA’s conclusions that Ralios-Lopez failed to establish either
past persecution or a well-founded fear of future persecution based on a
qualifying ground were substantially reasonable based on the evidence
presented. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005); Faddoul
v. INS, 37 F.3d 185, 188 (5th Cir. 1994); 8 U.S.C. § 1101(a)(42)(A). Accordingly,
there was no error in the denial of asylum. See Lopez-Gomez, 263 F.3d at 444.
      Because Ralios-Lopez failed to make a sufficient showing to warrant
asylum, he necessarily could not meet the higher burden required to establish
his entitlement to withholding of removal. See Dayo v. Holder, 687 F.3d 653,
658-59 (5th Cir. 2012); Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
Therefore, the BIA did not err in denying his request for withholding of
removal. See Lopez-Gomez, 263 F.3d at 444.
      Finally, Ralios-Lopez does not challenge the BIA’s finding that the harm
inflicted on him by gang members did not amount to torture, as he was
required to show in order to warrant protection under the CAT. See Morales
v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017). Moreover, because Ralios-Lopez
conceded that he never informed police about the assaults, the record supports
a finding that police were not aware of, and thus did not knowingly fail to
prevent, the complained-of harm. See 8 C.F.R. § 208.18(a)(7). As a result, the
BIA did not err in denying Ralios-Lopez’s request for CAT protection. See



                                       2
    Case: 18-60857   Document: 00515190350    Page: 3   Date Filed: 11/07/2019


                               No. 18-60857

Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009); Zhang, 432 F.3d
at 344; Lopez-Gomez, 263 F.3d at 444.
     The petition for review is DENIED.




                                        3